977 F.2d 582
142 L.R.R.M. (BNA) 2312
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.B & M ELECTRIC COMPANY, Respondent.
No. 92-6082.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1992.

Before NATHANIEL R. JONES and SILER, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, B & M Electric Company, Kingsport, Tennessee, its officers, agents, successors, and assigns, enforcing its order dated January 28, 1992, in Case No. 10-CA-25471, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, B & M Electric Company, Kingsport, Tennessee, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Failing and refusing to make contractually required fringe benefit contributions, payments to the apprenticeship fund, and payments of working assessments.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


5
2. Take the following affirmative action necessary to effectuate the policies of the Act.


6
(a) Make the apprenticeship fund and the fringe benefit funds whole and make the contractually required benefit contributions and payments to the apprenticeship fund as set forth in the remedy section of the decision and make the contractually required payments of working assessments.


7
(b) Make whole the unit employees for any loss of benefits they may have suffered from the Respondent's failure to make fringe benefit contributions in the manner set forth in the remedy section of the decision.   The appropriate unit is:


8
The Respondent's employees in the unit described in the collective-bargaining agreements between the International Brotherhood of Electrical Workers, AFL-CIO, Local Union 934 and East Tennessee Chapter, Tri-Cities Division, N.E.C.A., effective from June 1, 1988, through May 31, 1991, and effective from June 1, 1991, through May 31, 1994.


9
(c) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payments records, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


10
(d) Post at its facility in Kingsport, Tennessee, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 10, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


11
(e) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

12
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


14
WE WILL NOT fail to make contractually required fringe benefit contributions, payments to the apprenticeship fund, and payments of contractually required working assessments.


15
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


16
WE WILL make payment of contractually required working assessments.


17
WE WILL make whole our employees in the unit by making all contractually required fringe benefit contributions and payments to the apprenticeship fund that have not been paid, and by reimbursing our employees in the unit for any expenses, plus interest, ensuing from our failure to make the contractually required payments.   The appropriate unit is:


18
Our employees in the unit described in the collective-bargaining agreements between the International Brotherhood of Electrical Workers, AFL-CIO, Local Union 934 and East Tennessee Chapter, Tri-Cities Division, N.E.C.A., effective from June 1, 1988, through May 31, 1991, and effective from June 1, 1991, through May 31, 1994.

B & M Electrical Company

19
(Employer)


20
Dated ________ By ____________________ (Representative) __________ (Title)


21
This is an official notice and must not be defaced by anyone.


22
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 101 Marietta Street, N.W., Suite 2400, Atlanta, Georgia 30323-3301, Telephone 404-331-2886.